In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                            No. 13-549V
                                        Filed: July 22, 2014

* * * * * * * * * * * * * * * *                          UNPUBLISHED
TERESA VALDEZ,                              *
                                            *            Special Master Dorsey
            Petitioner,                     *
                                            *            Joint Stipulation on Damages;
v.                                          *            Influenza (Flu) Vaccine; Trigeminal
                                            *            Sensory Neuropathy; Vertigo;
SECRETARY OF HEALTH                         *            Attorneys’ Fees and Costs;
AND HUMAN SERVICES,                         *            Reasonable Amount Requested to
                                            *            Which Respondent Does Not Object.
            Respondent.                     *
* * * * * * * * * * * * * * * *
Andrew D. Downing, Hennelly & Steadman, PLC, Phoenix, AZ, for petitioner.
Melonie McCall, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION 1

        On August 6, 2013, Teresa Valdez (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program. 2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleges
that she developed trigeminal sensory neuropathy and vertigo as a result of an influenza vaccine
administered to her on November 29, 2011. Petition at 1, 3.

       On July 21, 2014, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation and attorneys’ fees.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
       Respondent denies that the flu vaccination caused petitioner’s trigeminal sensory
neuropathy, vertigo, or any other injury. Nevertheless, the parties agree to the joint stipulation.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

      The parties stipulated that petitioner and her attorney shall receive the following
compensation:

       A lump sum of $95,000.00, in the form of a check payable to petitioner. This amount
       represents compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a); and

       A lump sum of $12,500.00 in the form of a check payable jointly to petitioner and
       petitioner’s attorney, Andrew D. Downing, Esq., for attorneys’ fees and costs
       available under 42 U.S.C. § 300aa-15(e). In compliance with General Order No. 9,
       petitioner represents that she did not incur any personal expenses in proceeding on the
       petition.

       Stipulation ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation and for
attorneys’ fees. Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation. 3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2
Case 1:13-vv-00549-UNJ Document 29 Filed 07/21/14 Page 1 of 5
Case 1:13-vv-00549-UNJ Document 29 Filed 07/21/14 Page 2 of 5
Case 1:13-vv-00549-UNJ Document 29 Filed 07/21/14 Page 3 of 5
Case 1:13-vv-00549-UNJ Document 29 Filed 07/21/14 Page 4 of 5
Case 1:13-vv-00549-UNJ Document 29 Filed 07/21/14 Page 5 of 5